Opinion by
Tilson, J.
The record showed that certain items of the merchandise consist of hats known as harvest hats, valued at less than $3 per dozen, similar in all material respects to those the subject of Caradine v. United States (9 Cust. Ct. 69, C. D. 664), which record was admitted in evidence herein. In accordance therewith the items of merchandise imported or withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at only 25 percent under paragraph 1504 (b) (5), and those items entered or withdrawn for consumption subsequent to said date were held dutiable at 12J4 percent under the same paragraph.